Exhibit 10.1

Tatum, LLC

Interim Executive Services Agreement

April 24, 2007

Mr. Nick Schacht

Learning Tree International, Inc.

6053 West Century Boulevard

Los Angeles, CA 90045-0028

Dear Mr. Schacht:

Tatum, LLC (“Tatum”) understands that Learning Tree International, Inc. (“the
Company”) desires to engage a partner of Tatum to serve as interim chief
financial officer. This Interim Executive Services Agreement sets forth the
conditions under which such services will be provided.

Services; Fees

Tatum will make available to the Company Charles R. Waldron (the “Tatum
Partner”), who will serve as chief financial officer of the Company. The Tatum
Partner will become an employee and, if applicable, a duly elected or appointed
officer of the Company and subject to the supervision and direction of the CEO
of the Company, the board of directors of the Company, or both. Tatum will have
no control or supervision over the Tatum Partner.

The Company will pay the Tatum Partner directly a salary of $32,000 a month
(“Salary”). In addition, the Company will pay directly to Tatum a fee of $8,000
a month (“Fees”) as partial compensation for resources provided. The Company
will have no obligation to provide the Tatum Partner any health or major medical
benefits, stock, or bonus payments. The Tatum Partner will remain on his or her
current medical plan.

As an employee, the Tatum Partner will be eligible for any Company employee
retirement and/or 401 (k) plan and for vacation and holidays consistent with the
Company’s policy as it applies to senior management, and the Tatum Partner will
be exempt from any non-statutory delay periods otherwise required for
eligibility. For purposes of vacation accrual, the Tatum Partner will not begin
accruing vacation until the completion of 90 days of service under this
agreement.

Payments; Deposit

Payments to Tatum should be made by direct deposit through the Company’s
payroll, or by an automated clearing house (“ACH”) payment at the same time as
payments are made to the Employee. If such payment method is not available and
payments are made by check, Tatum will issue invoices to the Company, and the
Company agrees to pay such invoices no later than ten (10) days after receipt of
invoices.

The Company will reimburse the Tatum Partner directly for out-of-pocket expenses
incurred by the Tatum Partner in providing services hereunder to the same extent
that the Company is responsible for such expenses of senior managers of the
Company, upon submission of appropriate forms and in compliance with applicable
policies.



--------------------------------------------------------------------------------

Company agrees to pay Tatum and to maintain a security deposit of $40,000 for
the Company’s future payment obligations to both Tatum and the Tatum Partner
under this agreement (the “Deposit”). If the Company breaches this agreement and
fails to cure such breach as provided in this agreement, Tatum will be entitled
to apply the Deposit to its damages resulting from such breach. Upon termination
or expiration of this agreement, Tatum will return to the Company the balance of
the Deposit remaining after application of any amounts to unfulfilled payment
obligations of the Company to Tatum or the Tatum Partner as provided for in this
agreement.

Converting Interim to Permanent

The Company will have the opportunity to make the Tatum Partner a permanent
member of Company management at any time during the term of this agreement by
entering into another form of Tatum agreement, the terms of which will be
negotiated at such time.

Hiring Tatum Partner Outside of Agreement

The parties recognize and agree that Tatum is responsible for introducing the
Tatum Partner to the Company. Therefore, if, at any time during the twelve
(12)-month period following the termination or expiration of this agreement, the
Company employs the Tatum Partner or engages the Tatum Partner as an independent
contractor (other than in connection with another form of Tatum agreement) to
render services of substantially the same nature as those for which Tatum is
making the Tatum Partner available pursuant to this agreement, Tatum will be
entitled to receive as a placement fee an amount equal to forty-five percent
(45%) of the Tatum Partner’s Annualized Compensation (as defined below). The
amount will be due and payable to Tatum upon written demand to the Company. For
this purpose, “Annualized Compensation” will mean monthly Salary equivalent to
what the Tatum Partner would receive on a full-time basis multiplied by twelve
(12), plus the maximum amount of any bonus for which the Tatum Partner was
eligible with respect to the then current bonus year.

Term & Termination

This agreement starts May 1, 2007. Either party may terminate this agreement at
any time, such termination to be effective on the date specified in the written
notice.

Insurance

The Company will provide Tatum or the Tatum Partner with written evidence that
the Company maintains directors’ and officers’ insurance in an amount reasonably
acceptable to the Tatum Partner at no additional cost to the Tatum Partner, and
the Company will maintain such insurance at all times while this agreement
remains in effect. Furthermore, the Company will maintain such insurance
coverage with respect to occurrences arising during the term of this agreement
for at least three years following the termination or expiration of this
agreement or will purchase a directors’ and officers’ extended reporting period,
or “tail,” policy to cover the Tatum Partner.



--------------------------------------------------------------------------------

Disclaimers, Limitations of Liability & Indemnity

Tatum assumes no responsibility or liability under this agreement other than to
render the services called for hereunder and will not be responsible for any
action taken by the Company in following or declining to follow any of Tatum’s
advice or recommendations except for actions taken fraudulently or in bad faith.
Tatum represents to the Company that Tatum has conducted its standard screening
and investigation procedures with respect to the Tatum Partner becoming a
partner in Tatum, and the results of the same were satisfactory to Tatum. Tatum
disclaims all other warranties, either express or implied. Without limiting the
foregoing, Tatum makes no representation or warranty as to the accuracy or
reliability of reports, projections, forecasts, or any other information derived
from use of Tatum’s resources, and Tatum will not be liable for any claims of
reliance on such reports, projections, forecasts, or information. Tatum will not
be liable for any non-compliance of reports, projections, forecasts, or
information or services with federal, state, or local laws or regulations. Such
reports, projections, forecasts, or information or services are for the sole
benefit of the Company and not any unnamed third parties.

In the event that any partner of Tatum (including without limitation the Tatum
Partner to the extent not otherwise entitled in his or her capacity as an
officer of the Company) is subpoenaed or otherwise required to appear as a
witness or Tatum or such partner is required to provide evidence, in either case
in connection with any action, suit, or other proceeding initiated by a third
party or by the Company against a third party, then the Company shall reimburse
Tatum for the costs and expenses (including reasonable attorneys’ fees) actually
incurred by Tatum or such partner and provide Tatum with compensation at Tatum’s
customary rate for the time incurred except (i) for the efforts of the Tatum
Partner while employed by the Company: (ii) in the case of disputes between the
Company and Tatum; and (iii) in cases where it is determined by the court or the
arbitrator that Tatum or the Tatum Partner acted fraudulently or in bad faith.

The Company agrees that, with respect to any claims the Company may assert
against Tatum in connection with this agreement or the relationship arising
hereunder, Tatum’s total liability will not exceed two (2) months of Fees except
in cases where it is determined by the court or arbitrator that Tatum or the
Tatum Partner acted fraudulently or in bad faith.

As a condition for recovery of any liability, the Company must assert any claim
against Tatum within three (3) months after discovery or sixty (60) days after
the termination or expiration of this agreement, whichever is earlier except in
cases where it is determined by the court or arbitrator that Tatum or the Tatum
Partner acted fraudulently or in bad faith.

Tatum will not be liable in any event for incidental, consequential, punitive,
or special damages, including without limitation, any interruption of business
or loss of business, profit, or goodwill except in cases where it is determined
by the court or arbitrator that Tatum or the Tatum Partner acted fraudulently or
in bad faith.

Arbitration

If the parties are unable to resolve any dispute arising out of or in connection
with this agreement, either party may refer the dispute to arbitration by a
single arbitrator selected by the parties according to the rules of the American
Arbitration Association (“AAA”), and the decision of the arbitrator will be
final and binding on both parties. Such arbitration will be conducted by the
Atlanta, Georgia, office of the AAA. In the event that the parties



--------------------------------------------------------------------------------

fail to agree on the selection of the arbitrator within thirty (30) days after
either party’s request for arbitration under this paragraph, the arbitrator will
be chosen by AAA. The arbitrator may in his discretion order documentary
discovery but shall not allow depositions without a showing of compelling need.
The arbitrator will render his decision within ninety (90) days after the call
for arbitration. The arbitrator will have no authority to award punitive
damages. Judgment on the award of the arbitrator may be entered in and enforced
by any court of competent jurisdiction. The arbitrator will have no authority to
award damages in excess or in contravention of this agreement and may not amend
or disregard any provision of this agreement, including this paragraph.
Notwithstanding the foregoing, either party may seek appropriate injunctive
relief from a court of competent jurisdiction, and either party may seek
injunctive relief in any court of competent jurisdiction.

Miscellaneous

Tatum will be entitled to receive all reasonable costs and expenses incidental
to the collection of overdue amounts under this Resources Agreement, including
but not limited to attorneys’ fees actually incurred.

The Company agrees to allow Tatum to use the Company’s logo and name on Tatum’s
website and other marketing materials for the sole purpose of identifying the
Company as a client of Tatum. Tatum will not use the Company’s logo or name in
any press release or general circulation advertisement without the Company’s
prior written consent.

Neither the Company nor Tatum will be deemed to have waived any rights or
remedies accruing under this agreement unless such waiver is in writing and
signed by the party electing to waive the right or remedy. This agreement binds
and benefits the respective successors of Tatum and the Company.

Neither party will be liable for any delay or failure to perform under this
agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control. The provisions concerning payment of compensation and
reimbursement of costs and expenses, limitation of liability, directors’ and
officers’ insurance, and arbitration will survive the expiration or any
termination of this agreement.

This agreement will be governed by and construed in all respects in accordance
with the laws of the State of Georgia, without giving effect to
conflicts-of-laws principles.

The terms of this agreement are severable and may not be amended except in
writing signed by the party to be bound. If any portion of this agreement is
found to be unenforceable, the rest of the agreement will be enforceable except
to the extent that the severed provision deprives either party of a substantial
benefit of its bargain.

Nothing in this agreement shall confer any rights upon any person or entity
other than the parties hereto and their respective successors and permitted
assigns and the Tatum Partner.

Each person signing below is authorized to sign on behalf of the party
indicated, and in each case such signature is the only one necessary.



--------------------------------------------------------------------------------

Bank Lockbox Mailing Address for Deposit and Fees:

Tatum, LLC

P.O. Box 403291

Atlanta, GA 30384-3291

Electronic Payment Instructions for Deposit and Fees:

 

Bank Name:   Bank of America Branch:   Atlanta Routing Number:    For ACH
Payments: 061 000 052    For Wires: 026 009 593 Account Name:   Tatum, LLC
Account Number:   003 279 247 763 Please reference Learning Tree International,
Inc. in the body of the wire.

Please sign below and return a signed copy of this letter to indicate the
Company’s agreement with its terms and conditions.

We look forward to serving you. Sincerely yours,

 

TATUM, LLC    Acknowledged and agreed by:    Learning Tree International, Inc.

/s/ Robert P. Hostetler

  

/s/ Nicholas R. Schacht

Robert P. Hostetler

MidAtlantic Managing Partner for TATUM, LLC

  

Signature

  

 

Nicholas R. Schacht

 

  

(Print name)

  

President & CEO

   (Title)   

4/30/07

   (Date)   